Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/999271. Claims 1-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 15 is/are drawn to method (i.e., a process), claim(s) 1, and 9 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to predicting user initiation during a period of time and reducing transaction information payload based on financial instruments associated with the identifier corresponding to the predicted user. Specifically, the claims recite list the claim limitations that recite the abstract idea, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, memory, database, trained machine learning classifier, settlement system, scanning system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, memory, database, trained machine learning classifier, settlement system, scanning system perform(s) the steps or functions of correlates a plurality of users to a plurality of financial instrument data and to a plurality of reference identifiers; predict that a user from the plurality of users is likely to initiate a transaction within a threshold period of time; transmit an instruction to a computerized transaction settlement causing the computerized transaction settlement to cache financial instrument data from the plurality of financial instrument data that corresponds to the predicted user; transmit to a computerized financial instrument scanning a reference identifier from the plurality of reference identifiers that corresponds to the predicted user; and receive a reduced transaction information payload from the computerized financial instrument scanning after the computerized financial instrument scanning scans a financial instrument associated with the reference identifier corresponding to the predicted user. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, memory, database, trained machine learning classifier, settlement system, scanning system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of predicting user initiation during a period of time and reducing transaction information payload based on financial instruments associated with the identifier corresponding to the predicted user. As discussed above, taking the claim elements separately, the system, processor, memory, database, trained machine learning classifier, settlement system, scanning system perform(s) the steps or functions of correlates a plurality of users to a plurality of financial instrument data and to a plurality of reference identifiers; predict that a user from the plurality of users is likely to initiate a transaction within a threshold period of time; transmit an instruction to a computerized transaction settlement causing the computerized transaction settlement to cache financial instrument data from the plurality of financial instrument data that corresponds to the predicted user; transmit to a computerized financial instrument scanning a reference identifier from the plurality of reference identifiers that corresponds to the predicted user; and receive a reduced transaction information payload from the computerized financial instrument scanning after the computerized financial instrument scanning scans a financial instrument associated with the reference identifier corresponding to the predicted user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of predicting user initiation during a period of time and reducing transaction information payload based on financial instruments associated with the identifier corresponding to the predicted user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8, 10-14, and 16-20 further describe the abstract idea of predicting user initiation during a period of time and reducing transaction information payload based on financial instruments associated with the identifier corresponding to the predicted user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5, 8-10, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granville, (U.S. Patent Application Publication No. US20130046607A1).

Regarding Claim 1, Granville teaches a system, comprising: a processor that executes computer-executable instructions stored in a memory, which causes the processor to:maintain a database that correlates a plurality of users (0038: correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers ) to a plurality of financial instrument data (0003: Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial record keeping) and to a plurality of reference identifiers (0084: establish an identification reference table), and (0085: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103)),predict, via a trained machine learning classifier (0064: predictive models), that a user from the plurality of users is likely to initiate a transaction (0103: generate predictive models to determine what a user (101) is likely to purchase when the user), and (0040: correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events) within a threshold period of time; (0064: predictive models to predict future transactions or spending patterns, based on events that occurred recently or are happening in real-time),transmit an instruction to a computerized transaction settlement system causing the computerized transaction settlement system to cache financial instrument data from the plurality of financial instrument data (0119: offer is extended to the user (101), information about the offer can be stored in association with the account of the user… 0120: The offer stored in the account of the user (101) may be redeemed via the transaction handler (103) in various ways), and (0145: the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs, and 0445, 0483, and 0493) that corresponds to the predicted user; (0103: predictive models to determine what a user (101) is likely to purchase when the user),transmit to a computerized financial instrument scanning system (0447: allow the transaction terminal (105) to read the information via an optical scanner) a reference identifier from the plurality of reference identifiers (0447: The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)) that corresponds to the predicted user; and (0103: predictive models to determine what a user (101) is likely to purchase when the user),receive a reduced transaction information payload from the computerized financial instrument scanning system (0447: allow the transaction terminal (105) to read the information via an optical scanner) after the computerized financial instrument scanning system scans a financial instrument associated with the reference identifier corresponding to the predicted user; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 2, Granville teaches the system of claim 1, wherein the computerized financial instrument scanning system extracts first financial instrument data from the financial instrument, determines that the first financial instrument data corresponds to the reference identifier that corresponds to the predicted user, (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner) and generates the reduced transaction information payload by locally storing a child token instead of the first financial instrument data; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 3, Granville teaches the system of claim 1, wherein the reduced transaction information payload excludes the financial instrument data corresponding to the predicted user; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 4, Granville teaches the system of claim 3, wherein the reduced transaction information payload includes a time of the transaction or an amount charged in the transaction; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 5, Granville teaches the system of claim 1, wherein the computer-executable instructions are further executable to cause the processor to:transmit the reduced transaction information payload to the computerized transaction settlement system, wherein the computerized transaction settlement system settles the transaction based on the reduced transaction information payload and based on the cached financial instrument data corresponding to the predicted user; (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner), (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 8, Granville teaches the system of claim 1, wherein the trained machine learning classifier receives as input at least one of a transaction history of the predicted user, a browsing history of the predicted user, preferences of the predicted user, or demographics of the predicted user; (0227: input data identifying a set of events, prerequisite links among the events, and actions to be performed in response to detection of the events. The computing apparatus is to generate and store (263) trigger records according to the input data, and detect (265) occurrences of the events. In response to the detection of each occurrence of the events, the computing apparatus is to atomically perform (267) operations specified for the corresponding event).

Regarding Claim 9 Granville teaches a system, comprising: a processor that executes computer-executable instructions stored in a memory, which causes the processor to: maintain a database that correlates a plurality of users (0038: correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers) to a plurality of financial instrument data (0003: Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial record keeping) and to a plurality of reference identifiers; (0084: establish an identification reference table), and (0085: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103)),predict, via a trained machine learning classifier (0064: predictive models), that one or more users from the plurality of users are likely to transact (0103: generate predictive models to determine what a user (101) is likely to purchase when the user), and (0040: correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events) within a threshold period of time; (0064: predictive models to predict future transactions or spending patterns, based on events that occurred recently or are happening in real-time),transmit an instruction to a computerized transaction settlement system causing the computerized transaction settlement system to cache one or more financial instrument data from the plurality of financial instrument data (0119: offer is extended to the user (101), information about the offer can be stored in association with the account of the user… 0120: The offer stored in the account of the user (101) may be redeemed via the transaction handler (103) in various ways), and (0145: the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs, and 0445, 0483, and 0493) that correspond to the one or more predicted users; (0103: predictive models to determine what a user (101) is likely to purchase when the user),receive from a computerized financial instrument scanning system (0447: allow the transaction terminal (105) to read the information via an optical scanner) a reduced transaction information payload that includes a reference identifier (0447: allow the transaction terminal (105) to read the information via an optical scanner) from the plurality of reference identifiers; and (0084: establish an identification reference table),determine whether a user corresponding to the reference identifier corresponds to the one or more predicted users; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 10, Granville teaches the system of claim 9, wherein the computer-executable instructions are further executable to cause the processor to: in response to determining that the user corresponds to the one or more predicted users, transmit the reduced transaction information payload to the computerized transaction settlement system; (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner), (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 12, Granville teachesthe system of claim 9, wherein the computer-executable instructions are further executable to cause the processor to:predict, via the trained machine learning classifier, that at least one of the one or more predicted users is no longer likely to transact within the threshold period of time, and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the at least one of the one or more predicted users; (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner), (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 14, Granville teachesThe system of claim 9, wherein the trained machine learning classifier receives as input at least one of a transaction history of the one or more predicted users, a browsing history of the one or more predicted users, preferences of the one or more predicted users, or demographics of the one or more predicted users; (0227: input data identifying a set of events, prerequisite links among the events, and actions to be performed in response to detection of the events. The computing apparatus is to generate and store (263) trigger records according to the input data, and detect (265) occurrences of the events. In response to the detection of each occurrence of the events, the computing apparatus is to atomically perform (267) operations specified for the corresponding event).

Regarding Claim 15, Granville teaches a computer-implemented method, comprising:maintaining, by a device operatively coupled to a processor, a database that correlates a plurality of users (0038: correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers) to a plurality of financial instrument data (0003: Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial record keeping) and to a plurality of reference identifiers (0084: establish an identification reference table), and (0085: the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103)),predicting, by the device and via execution of a trained machine learning classifier (0064: predictive models), that one or more users from the plurality of users are likely to transact (0103: generate predictive models to determine what a user (101) is likely to purchase when the user), and (0040: correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events) within a threshold period of time; (0064: predictive models to predict future transactions or spending patterns, based on events that occurred recently or are happening in real-time),transmitting, by the device, an instruction to a computerized transaction settlement system causing the computerized transaction settlement system to cache one or more financial instrument data from the plurality of financial instrument data (0119: offer is extended to the user (101), information about the offer can be stored in association with the account of the user… 0120: The offer stored in the account of the user (101) may be redeemed via the transaction handler (103) in various ways), and (0145: the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs, and 0445, 0483, and 0493) that correspond to the one or more predicted users; (0103: predictive models to determine what a user (101) is likely to purchase when the user),receiving, by the device, from a computerized financial instrument scanning system (0447: allow the transaction terminal (105) to read the information via an optical scanner) a reduced transaction information payload that includes a reference identifier from the plurality of reference identifiers; and (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer),determining, by the device, whether a user corresponding to the reference identifier corresponds to the one or more predicted users; (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 16, Granville teaches the computer-implemented method of claim 15, further comprising:in response to determining that the user corresponds to the one or more predicted users, transmitting, by the device, the reduced transaction information payload to the computerized transaction settlement system; (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner), (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 18, Granville teaches the computer-implemented method of claim 15, further comprising:predicting, by the device and via execution of the trained machine learning classifier, that at least one of the one or more predicted users is no longer likely to transact within the threshold period of time, and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the at least one of the one or more predicted users; (0447: The account information (142) may be a bar code to allow the transaction terminal (105) to read the information via an optical scanner. The account information (142) may be stored in a memory of the account identification device (141) and configured to be read via wireless, contactless communications, such as near field communications via magnetic field coupling, infrared communications, or radio frequency communications. Alternatively, the transaction terminal (105) may require contact with the account identification device (141) to read the account information (142) (e.g., by reading the magnetic strip of a card with a magnetic strip reader)), (0447: allow the transaction terminal (105) to read the information via an optical scanner), (0313: the computing apparatus is configured to: receive a settlement requirement for the transaction in the consumer account (146), where the settlement requirement identifies a first amount to be paid to an account of the merchant; determine a second amount of funds from reducing the first amount according to the amount of loyalty benefits to be redeemed in accordance with the offer (186)), and (0318: receive a settlement requirement for the transaction in the first account, where the settlement requirement identifying a first amount to be paid to an account of the merchant; communicate with an issuer processor (145) of the consumer account (146) to transfer the first amount of funds from the consumer account (146) to the account of the merchant, where the second amount is determined from reducing the first amount according to the amount of loyalty benefits redeemed in accordance with the offer).

Regarding Claim 20, Granville teaches the computer-implemented method of claim 15, wherein the trained machine learning classifier receives as input at least one of a transaction history of the one or more predicted users, a browsing history of the one or more predicted users, preferences of the one or more predicted users, or demographics of the one or more predicted users; (0227: input data identifying a set of events, prerequisite links among the events, and actions to be performed in response to detection of the events. The computing apparatus is to generate and store (263) trigger records according to the input data, and detect (265) occurrences of the events. In response to the detection of each occurrence of the events, the computing apparatus is to atomically perform (267) operations specified for the corresponding event).
	


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granville, (U.S. Patent Application Publication No. US20130046607A1) in view of Rhiando et al., (Foreign Application No. WO2004029889A1).
	As to Claim 6, Granville teaches the system of claim 1.
Granville does not teach wherein the computer-executable instructions are further executable to cause the processor to:predict, via the trained machine learning classifier, that the transaction is likely to default, and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user.
However Rhiando teaches wherein the computer-executable instructions are further executable to cause the processor to:predict, via the trained machine learning classifier, that the transaction is likely to default, and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user; (description paragraph: The 2-nd display sequence for the device operation B3 comprises, displaying the screen messages - transaction accepted or transaction rejected, followed by the screen message to remove the personal card 120 from the computer terminal 140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include predict, via the trained machine learning classifier, that the transaction is likely to default, and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user of Rhiando. Motivation to do so comes from the knowledge well known in the art that predict, via the trained machine learning classifier, that the transaction is likely to default, and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user would help prevent any fraudulent activities and that would therefore make the method/system safer.

	As to Claim 11, Granville teaches the system of claim 9.
Granville does not teach wherein the computer-executable instructions are further executable to cause the processor to: in response to determining that the user does not correspond to the one or more predicted users, append financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmit the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system.
However Rhiando teaches wherein the computer-executable instructions are further executable to cause the processor to: in response to determining that the user does not correspond to the one or more predicted users, append financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmit the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system; (description paragraph: The 2-nd display sequence for the device operation B3 comprises, displaying the screen messages - transaction accepted or transaction rejected, followed by the screen message to remove the personal card 120 from the computer terminal 140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include in response to determining that the user does not correspond to the one or more predicted users, append financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmit the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system of Rhiando. Motivation to do so comes from the knowledge well known in the art that in response to determining that the user does not correspond to the one or more predicted users, append financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmit the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system would help prevent any fraudulent activities and that would therefore make the method/system safer.

	As to Claim 17, Granville teaches the computer-implemented method of claim 15.
Granville does not teach in response to determining that the user does not correspond to the one or more predicted users, appending, by the device, financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmitting, by the device, the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system.
However Rhiando teaches in response to determining that the user does not correspond to the one or more predicted users, appending, by the device, financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmitting, by the device, the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system; (description paragraph: The 2-nd display sequence for the device operation B3 comprises, displaying the screen messages - transaction accepted or transaction rejected, followed by the screen message to remove the personal card 120 from the computer terminal 140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include in response to determining that the user does not correspond to the one or more predicted users, appending, by the device, financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmitting, by the device, the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system of Rhiando. Motivation to do so comes from the knowledge well known in the art that in response to determining that the user does not correspond to the one or more predicted users, appending, by the device, financial instrument data from the plurality of financial instrument data that corresponds to the reference identifier, and transmitting, by the device, the reduced transaction information payload and the appended financial instrument data to the computerized transaction settlement system would help prevent any fraudulent activities and that would therefore make the method/system safer.


Claim(s) 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granville, (U.S. Patent Application Publication No. US20130046607A1) in view of Suzuki et al., (F U.S. Patent Application Publication No. US20030011809A1).
	As to Claim 7, Granville teaches the system of claim 1.
Granville does not teach wherein the computer-executable instructions are further executable to cause the processor to:determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user.
However Suzuki teaches determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users; (0097: If the predetermined time has elapsed, the data file may be deleted and the credit card information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user of Suzuki. Motivation to do so comes from the knowledge well known in the art that determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the predicted user would help prevent any fraudulent activities and that would therefore make the method/system safer.

	As to Claim 13, Granville teaches the system of claim 9.
Granville does not teach wherein the computer-executable instructions are further executable to cause the processor to:determining, by the device, that the threshold period of time has elapsed; and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users.
However Suzuki teaches determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users; (0097: If the predetermined time has elapsed, the data file may be deleted and the credit card information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users of Suzuki. Motivation to do so comes from the knowledge well known in the art that determine that the threshold period of time has elapsed; and transmit another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users would help prevent any fraudulent activities and that would therefore make the method/system safer.

	As to Claim 19, Granville teaches the system of claim 15.
Granville does not teach determining, by the device, that the threshold period of time has elapsed; and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users.
However Suzuki teaches determining, by the device, that the threshold period of time has elapsed; and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users; (0097: If the predetermined time has elapsed, the data file may be deleted and the credit card information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Granville to include determining, by the device, that the threshold period of time has elapsed; and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users of Suzuki. Motivation to do so comes from the knowledge well known in the art that determining, by the device, that the threshold period of time has elapsed; and transmitting, by the device, another instruction to the computerized transaction settlement system causing the computerized transaction settlement system to un-cache the financial instrument data corresponding to the one or more predicted users would help prevent any fraudulent activities and that would therefore make the method/system safer.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “From Transactions Data to Economic Statistics: Constructing Real-time,      High-frequency, Geographic Measures of Consumer Spending” describes access to timely information on consumer spending is important to economic policymakers. The Census Bureau’s monthly retail trade survey is a primary source for monitoring consumer spending nationally, but it is not well suited to study localized or shortlived economic shocks. Moreover, lags in the publication of the Census estimates and subsequent, sometimes large, revisions diminish its usefulness for real-time analysis. Expanding the Census survey to include higher frequencies and subnational detail would be costly and would add substantially to respondent burden. We take an alternative approach to fill these information gaps. Using anonymized transactions data from a large electronic payments technology company, we create daily estimates of retail spending at detailed geographies. Our daily estimates are available only a few days after the transactions occur, and the historical time series are available from 2010 to the present. When aggregated to the national level, the pattern of monthly growth rates is similar to the official Census statistics. We discuss two applications of these new data for economic analysis: First, we describe how our monthly spending estimates are useful for real-time monitoring of aggregate spending, especially during the government shutdown in 2019, when Census data were delayed and concerns about the economy spiked. Second, we show how the geographic detail allowed us quantify in real time the spending effects of Hurricanes Harvey and Irma in 2017”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# AU2013231899A1 teaches similar invention which describes In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table. [00144] In one embodiment, the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103). [00145] In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). In one embodiment, the groups are defined in part via one or more social networks. For example, a group may be defined based on social distances to one or more users on a social network website, interactions between users on a social network website, and/or common data in social network profiles of the users in the social network website.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621